Case 11-14074-LSS Doc 318 Filed 12/28/20 Page 1of 23

ADELSO ADRIANZA

 

113 Washington Street — Newton,MA02458 — U.S.A.
M: (859) 803-2279 | aaadridnza@gmail.com

 

VIA REGISTERED LETTER DEC 28 AN 9 32
- Decémber 14, 2020

The Honorable Judge L. Selber Silverstein
U.S. Bankruptcy Court — District of Delaware
824 North Market Street, 6th. Floor
Wilmington, DE 19801

Dear Judge Silverstein,

This communication is in reference to Crystallex International Corporation (the Company) - Case 11-
14074-LSS - and its motion (the Motion) for a court order authorizing case filings under seal (D.!. 317)
filed by the Canadian CCAA Court Monitor (the Foreign Representative). | am acting pro se in this case
and writing this letter as a shareholder of the Company to oppose the Motion. My opposition to the
Motion is grounded in precedential U.S. Third Circuit and Canadian Supreme Court decisions and on the
conviction that it fails to overcome the fundamental tests established by both Courts to warrant the
approval of a sealing order.

Background

The issues with the instant case transcends the Motion at the Delaware Bankruptcy Court (the U.S.
Court). Although not mentioned in the Motion, the CCAA Court and the Monitor declined to endorse
sealing portions of the Monitor’s 33 Report in the CCAA Court order dated June 8. 2020, which had
been opposed by the Noteholders’ Ad Hoc Committee alleging that the Company and the DIP Lender
were seeking to restrict the flow of basic information to the Company’s stakeholders’*. As a
consequence, the Company and Tenor (the DIP Lender) filed a motion for leave to appeal the CCAA

Court’s to the Ontario Court of Appeals (ONCA).? The CCAA Court subsequently approved temporarily
the Company’s motions to seal the Monitor’s Report and the tenth extension and fourteen amendment
of the Credit Agreement (i.e. the Motion) as originally proposed pending the outcome of the appeal. *

Two defining characteristics of the Company’s CCAA proceeding closely connected from its start eight
years ago are:
1. the unparalleled secrecy involved and the resulting harm to its shareholders. The unparallel
secrecy can be ascertained through a perusal of the Monitor’s Reports and the CCAA Court’s
orders at the E&Y Restructuring Documents Center internet site and the U.S. Court Chapter 15
case docket. The consequential harm to the shareholders’ interests and rights is particularized
in my letter to the Honorable Justice G. Strathy, Chief Justice of Ontario, dated Nov. 6, 2020 in
which your Honor was copied;> and
2. the unabating disregard of the Board of Directors (BOD) for the shareholders’ interest and rights
while advancing the intertwined self-interests of the DIP Lender and the Interested Directors.

Adelso Adrianza1| Page
Case 11-14074-LSS Doc 318 Filed 12/28/20 Page 2 of 23

The Legal Framework

Canada

The Company’s appeal to the CCAA Court’s decision to disallow the sealing of portions of the proposed
orders is predicated on the Canadian Supreme Court (the SCC) decision in Sierra Club (Sierra Club).° In
Sierra Club, the SCC set out a two-step test for determining under what circumstances the public should
be denied access to documents filed in a civil proceeding. This decision set forth a logical framework
that balanced the right to an open court and other important societal values and commercial interests
that are so important that may justify granting a sealing order. Speaking for a unanimous court, the
Honorable Justice F. lacobucci outlined the two-part test as follows:

A confidentiality order under [Federal Court] Rule 151 should only be granted when:

(1) such an order is necessary in order to prevent a serious risk to an important interest,
including a commercial interest, in the context of litigation because reasonably alternative
measures will not prevent the risk; and,

(2) the salutary effects of the confidentiality order, including the effects on the right of civil
litigants to a fair trial, outweigh its deleterious effects, including the effects on the right
to free expression, which in this context includes the public interest in open and accessible
court proceedings.

The two parts of the test deal with “necessity” and “proportionality”. To succeed in the “necessity” part
of the test, three elements must be proven:

e First, the potential risk to the interest which the sealing order is sought to protect must be “real

and substantial”.’ The applicant must demonstrate that the risk is well grounded in the

evidence and poses a serious threat to the interest in question.®

e Second, the applicant must demonstrate that there are no reasonably available alternative
measures that can be taken to protect the interest at risk aside from granting a sealing order.”
If there is a reasonable alternative option then a sealing order will not be granted. However,
the Supreme Court also emphasized that judges are not required to opt for the absolutely least
restrictive alternative.!° An alternative option must be reasonable in nature and adequately
protect the interest at risk to be an alternative option acceptable to the court.

The “necessity” part of the test becomes relevant only if the interest being protected by the sealing
order is a bona fide protectable commercial interest.24 For this to be the case, the party seeking the
order must prove that the commercial interest is an “important commercial interest” in terms of a
broader public interest in protecting confidentiality. To qualify as an “important commercial interest”,
the interest involved must not only be specific to the party requesting the order, but advance the public
interest in general.’

Relying on Sierra Club to maintain confidentiality in commercial actions sets a high bar for a motion to
seal information strictly related to a self-centered commercial interest. To be worthy of protection, the

motion must be able to be expressed as a public interest in confidentiality to overcome the strong
presumption in favor of public access to legal proceedings. The onus is on the party seeking to deny

Adelso Adrianza2|Page

 
Case 11-14074-LSS Doc 318 Filed 12/28/20 Page 3 of 23

access to show why this presumption should be set aside.

When the applicant seeks protection of a commercial interest, the court will examine objectively the
nature of the confidential information. In order to attract protection, it must have three characteristics:

1. it must have been treated at all relevant times as confidential;

2. on a balance of probabilities, the company’s proprietary, commercial and scientific interests
could reasonably be harmed by the disclosure of the information; and

3. it must have been accumulated with a reasonable expectation of it being kept confidential.?3

If all of the three elements of the “necessity” part of the test are proven, the court will move on to
consider the “proportionality” part of the test in which it must consider whether granting the sealing
order would produce more benefit than harm. In Sierra Club, the SCC set out a variety of factors that

judges must consider when they evaluate the positive and negative effects of granting a sealing order.

On the benefit side, the SCC stressed that judges must place considerable weight on a sealing order’s
ability to protect the right of civil litigants to present their case or, more generally, the public interest
in the right to a fair trial.14 If the confidential information will unequivocally be required at trial and
without a sealing order the party seeking the order would, more likely than not, be unable to put
forward crucial elements of its case, then granting a sealing order will be seen to have significant

benefits in furthering the right to a fair trial.2°

The U.S. - Third Circuit Court of Appeals

In Pennsylvania National Mutual Casualty Insurance Company v. Everest Reinsurance Company, the
Third Circuit Court of Appeals (the Third Circuit) found that the correct analysis to apply in deciding
when to seal documents is the standard articulated in In Re Avandia Mktg., Sales Practices and Prods.

Liab. Litig. (Avandia).’®.” Specifically, the Third Circuit described the three distinct standards governing
confidentiality in court proceedings:

1. the standard governing protective orders (the Protective Order Standard);

2. the standard for filing court documents under seal (the Common Law Standard); and
q.38

3. the First Amendment Right of Access Standar
According to the Third Circuit, protective orders are meant to ensure the confidentiality of discovery
documents that are not filed with the court. Whether a protective order should remain confidential
should be analyzed under the Protective Order Standard, which uses the seven-factor balancing test
articulated in Pansy v. Borough of Stroudsburg, 23 F.2d 772 at 787-788 (3d Cir. 1994):

Whether disclosure will violate any privacy interests;

Whether the information is being sought for a legitimate purpose (or for an improper purpose);

Whether disclosure of the information will cause a party embarrassment;

Whether confidentiality is being sought over information important to public health and safety;

Whether the sharing of information among litigants will promote fairness and efficiency;
Whether a party benefitting from the order of confidentiality is a public entity or official; and
Whether the case involves issues important to the public.

NOU PWN P

Adelso Adrianza3|Page

 
Case 11-14074-LSS Doc 318 Filed 12/28/20 Page 4 of 23

In contrast, when court documents are filed under seal, courts should employ the more rigorous
Common Law Standard, which provides that “there is a presumptive right of public access to pretrial

motions of a non-discovery nature, whether preliminary or dispositive” .?? This common law

presumption is not absolute. To overcome that strong presumption of access, the party seeking to

overcome it bears the burden of showing “that the interest in secrecy outweighs the presumption” .2°

And the District Court must articulate “the compelling, countervailing interests to be protected,” make
“specific findings on the record concerning the effects of disclosure,” and “provide an opportunity for

interested third parties to be heard.”2? This may be achieved by demonstrating that disclosure of the
material will work a clearly defined, serious injury to the party seeking to keep documents under seal.
A party must be able to articulate the compelling, countervailing interests to be protected, “In

delineating the injury to be prevented, specificity is essential”.2? “Broad allegations of harm, bereft of
specific examples or articulated reasoning, are insufficient” to permit documents to be sealed and
remain confidential.”°

Finally, the First Amendment Right of Access Standard applies to the public right of access to civil

24 It “requires a much higher showing than the common law right [of] access before a

proceedings.
judicial proceeding can be sealed.” If the First Amendment right of access applies, “there is a
presumption that proceedings will be open to the public.” This can be overcome by demonstrating that

there is an overriding interest in excluding the public, provided that maintaining documents under seal

is essential to “preserve higher values and is narrowly tailored to serve that interest” .2°

The party seeking closure or sealing in the face of the First Amendment right of access “bears the burden
of showing that the material is the kind of information that courts will protect and that there is good

cause for the order to issue”.2° Good cause means “that disclosure will work a clearly defined and
serious injury to the party seeking closure”; “[t]he injury must be shown with specificity”.2” “For
example, an interest in safeguarding a trade secret may overcome a presumption of openness”.7® Bad

business practices, in the absence of other circumstances, do not overcome the presumption.”

The Sealing Order Approval Motion
The Foreign Representative’s Motion fails to meet the standards set forth by both the SCC and the Third
Circuit for several reasons:

1. It does not meet the Sierra Club “Necessity” and “Proportionality” tests required to protect a
“important commercial interest” threatened by a “real and substantial” risk to the Company. Per
Avandia, a party must be able to articulate the compelling, countervailing interests to be protected,
“In delineating the injury to be prevented, specificity is essential”. “Broad allegations of harm, bereft
of specific examples or articulated reasoning, are insufficient” to permit documents to be sealed and
remain confidential.

Per the Third Circuit in Avandia, the applicant bears the burden of proving a “good cause” for the
sealing order to issue, where good cause stands for specific proof “that disclosure will work a clearly
defined and serious injury to the party seeking closure”. Bad business practices, in the absence of
other circumstances, do not overcome the presumption of the First Amendment Right of Access
Standard.

Adelso Adrianza4|Page
Case 11-14074-LSS Doc 318 Filed 12/28/20 Page 5of 23

The compelling, countervailing interests to be protected are non-existent in the instant case and the
threat of attendant injury is subjectively hypothetical. The valid reasons required for the Company to
request and obtain confidentiality protection are sorely lacking:

a) the confidentiality agreements with Venezuela and the DIP Lender are no longer valid or have
been made public;

b) the risk that other parties pursuing arbitration awards or other debt collection actions against
Venezuela could hinder the Company’s collection of its arbitration award has been preempted by
the writ of attachment issued by the Delaware District Court. Here it is important to point out
that:

|. Venezuela’s interest in CITGO has been estimated to be worth USS 6-8 billion, and

ll. the outstanding amount of the Venezuelan debt collateralized by CITGO and adjudicated by
U.S. Courts as valid and enforceable is a fraction of its market value. According to Reuters,
the PDVSA 2020 bonds, a USS 3.4 billion issue at par value (collateralized by 50.1% of its
CITGO shareholding), have traded as low as 10-12 cents on the dollar and 45-50 cents on the
dollar in October 2020, after the SDNY Court declared them valid and enforceable (the Guido
government has indicated that it will appeal this decision). The USS 1.5 billion Rosneft loan
to PDVSA (collateralized by 49.9% of its CITGO shareholding) is deemed a non-issue. Rosneft
transferred all of its oil production investment in Venezuela and its PDVSA loans to
Roszarubezhneft, a state-owned Russian company, to avoid the impact of U.S. Venezuela-
related sanctions on its business. Geopolitical considerations are said to have persuaded the
Russian government to hold on to the PDVSA loan until Venezuela can pay it off, and as long
as it is necessary to protect Russian interests.

c) the disclosure of the data the Company is seeking to seal cannot be used against it in court and
would be made available in litigation discovery;

d) the liquidating CCAA proceeding underway will preempt the Company’s exposure to post-
liquidation liability, and permissible releases to the parties involved will foreclose legal actions
against them, except for breaches of law non-releasable by statute.

What the BOD is actually striving to accomplish with the appeal to the Ontario Court of Appeals and the
Motion at the U.S. Court is to:

a) maintain the cloak of secrecy it successfully enforced over the past eight years to advance the self-
interests of the DIP Lender and the Interested Directors,

b) keep under wraps bad business practices and judgement underlying the BOD’s decisions that have
caused significant harm to the Company and the estate in the liquidating CCAA proceeding that |
particularized in my letter to the Honorable Justice R. Strathy (see Exhibit 1), and

c) prevent the individual shareholders from getting timely information about the BOD’s self-
interested actions and omissions detrimental to their rights and interests. A relevant fact here is
that although the BOD opposed adequate legal representation for its shareholders despite the
self-evident conflicting interests of four of its five members, it approved the payment of tens of
millions of U.S. dollars in legal and other fees incurred by the DIP Lender and the Noteholders’ Ad
Hoc Committee; in spite of the fact that the former stands to earn over USS one billion plus 10%
interest on a USS 76 million DIP loan, and the latter lost all the legal actions against the Company

Adelso Adrianza5|Page
Case 11-14074-LSS Doc318 Filed 12/28/20 Page 6 of 23 .

in Canada, where the English rule provides that the party who loses in court pays the other party's
legal costs. Thus, instead of recovering the fees incurred defending the Company in court, the BOD
agreed to reimburse the Noteholders’ Ad Hoc Committee over USS 10 million dollars it spent
challenging the Company in court.

The approval of the Motion will enable the continuation of the harm inflicted by the Company under
the control of the Interested Directors upon its estate, its stakeholders in general, and hundreds of
Canadian and U.S. shareholders like me in particular; who have been starved of adequate protection
for their rights and interests in the CCAA bankruptcy proceeding. The unparallel secrecy, the lack of
adequate legal representation and the highly effective exclusion of the shareholders from the outset in
the eight-year long CCAA proceeding have made their rights and interest highly vulnerable to self-
interested actions and omissions by the DIP Lender and the Interested Directors.

Prayer for Relief
Based on the foregoing, | pray that this Court:

1. Postpone the U.S. Court’s review and decision on the Motion until the Ontario Court of Appeals
issues its ruling on the Company’s leave to appeal the CCAA Court’s decision to disallow the sealing
of certain information and documents;

and other present and future matters involved being fully settled in the Canadian Courts;

3. Dismiss the Motion and related future motions for its failure to meet the standards set forth in
precedential decisions by the Third Circuit and other courts above, and for being contrary to a
fundamental constitutional guarantee: the First Amendment right of access;

4. Appoint an examiner to coordinate the administration and supervision of the debtor's assets and
affairs in respect to the interests of absentee and unrepresented U.S. parties in interest in the
bankruptcy proceedings, or in the alternative...;

5. Issue an order directing the Company to provide for adequate legal representation for its

2. Enjoin the Foreign Representative from pursuing approval and relief from the U.S. Court prior to this
shareholders for the duration of the proceeding in the U.S. Court, if just and proper;

6. Such further and other relief as this Court deems just and proper.

The U.S. Court has the authority to grant the requested relief pursuant to sections 105(a), 107(b), 1522
/ (a), (b), (d), 1525(b) and 1527 / (1),(3) of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the
Bankruptcy Code).

Date: December 14, 2020 =<
ran? |
ee
7

Adelso A. Adrianza, Pro se

 

Enclosures: 1.- Footnotes page
2.- Distribution List
3.- Exhibit 1: A. Adrianza letter to Justice Strathy, Ontario Nov. 6, 2020

Adelso Adrianza6 | Page

 
Case 11-14074-LSS Doc 318 Filed 12/28/20 Page 7 of 23

FOOTNOTES

1 See ERY Restructuring Document Center, Crystallex International Corporation at
blob:https://documentcentre.ey.com/2e62ba59-dc5d-46ab-9869-c106035ef401.

* See Crystallex CCAA Court order Dated June 8, 2020 at
https://documentcentre.ey.com/#/detail-engmt?eid=166

3 See Crystallex request for leave for appeal to the Ontario Court of Appeals the CCAA Court order Dated
June 8, 2020 at blob:https://documentcentre.ey.com/1cbe2455-27ec-4792-af8b-0cd991285e42.

4 See Crystallex CCAA Court order Dated Nov. 3, 2020 at
blob:https://documentcentre.ey.com/864e2464-59e4-4b70-9463-7ad42aff87e2, page 8.

> Exhibit 1: A. Adrianza letter to Justice Strathy, Ontario Nov. 6, 2020 (enclosed).
6 sierra Club of Canada v. Canada (Minister of Finance), 2002 SCC 41.
j Ibid., at para. 54.
8 Ibid.
4 Ibid., at para. 57.
16 Ibid., at para. 66.
as Ibid., at para. 66.
ae Ibid., at para. 66.
18 Ibid., at para. 60.
14 Ibid., at para. 70.
5 Ibid., at para. 71.
16 bg. Nat'! Mut. Cas. Ins. Co. v. Everest Reinsurance Co., 1:18-mc-653 (M.D. Pa. Mar. 14, 2019).
17 In Re: Avandia Marketing, Sales Practices and Products Liability Litigation, 0:18-cv-02656, (3d Cir. 2019).
uf Ibid., at 7, section II.
19 Ibid at 12, citing In re Cendant Corp., 260 F.3d at 192.
20 Ibid. at 12, citing Bank of Am., 800 F.2d at 344.
21 Ibid at 13, citing In re Cendant Corp., 260 F.3d at 194.
2? Ibid.
23 Ibid.
24 Ibid. at 13, citing In re Cendant Corp., 260 F.3d at 198 n.13.
25 Ibid. at 14, citing Publicker Indus., 733 F.2d at 1073
6 Ibid. at 15, citing Publicker Indus., 733 F.2d at 1071
27 Ibid.
28 Ibid. at 15, citing Publicker Indus., 733 F.2d at 1073
29 Ibid. at 15, citing Publicker Indus., 733 F.2d at 1074

Adelso Adrianza7|Page
Case 11-14074-LSS Doc 318 Filed 12/28/20 Page 8 of 23
Distribution List

VIA USPS CERTIFIED MAIL

To: The Honorable Judge L. Selber Silverstein, U.S. District Bankruptcy Court - District of
Delaware

cc: The Honorable Justice J. Hainey, Ontario Superior Court of Justice

VIA E-MAIL

cc: Mr. David Byers - via email (dbyers@stikeman.com)
Mr. Robert Chadwick — via email (rchadwick@goodmans.ca)
Mr. Alexander Cobb — via email (acobb@osler.com)
Mr. Brian Denega — via email (brian.m.denega@ca.ey.com)
Mr. Robert Fung — via email (rfung@crystallex.com)
Mr. Sergio Marchi - via email (smarchi@crystallex.com)
Mr. Timothy Pinos — via email (tpinos@casselsbrock.com)
Mr. Clifton Prophet - via email (Clifton.Prophet@Gowlings.com)
Mr. Jay A. Swartz - via email (JSwartz@DWPV.com)
Mr. Robin B. Schwill — via email (rschwill@dwpv.com)

Adelso Adrianza8|Page
Case 11-14074-LSS Doc 318 Filed 12/28/20 Page 9 of 23

EXHIBIT 1

 

Adelso Adrianza9 | Page

 
Case 1:17-mC&$841-1L267 40. seman 2338 Filetet112728 0Papadeofd.dfReayelD #: 7026

ADELSO ADRIANZA

 

113 Washington Street - Newton, MA 02458 — U.S.A.
M: (859) 803-2279 | aaadrianza@gmail.com

 

November 6, 2020

The Honorable

George R. Strathy,

Chief Justice of Ontario
Court of Appeal for Ontario
Osgoode Hall

60 Queen Street W.
Toronto, ON M5H 2M3
Canada

Dear Chief Justice Strathy,

|am a shareholder of and writing to you in reference to Crystallex International Corporation (the
Company) and its appeal to the Ontario Superior Court of Justice - Commercial List regarding
the CCAA Court’s order denying the Company’s request to continue sealing case documents as
confidential. In several communications to the CCAA Court, the Monitor and the Company, |
have decried the excessive secrecy in this CCAA case since the beginning because of the
unwarranted vulnerability it imposed on the Company’s stakeholders and the distorted
incentives it provided to a Board of Directors (BOD) dominated by self-interested members. |
have also repeatedly denounced the lack of adequate legal representation afforded to the
Company’s shareholders to ensure their interests are protected; this especially considering the
self-evident conflict of interest of four of the five Directors.

It is perilous to underestimate the harm self-interested Directors in control of a company can
cause to its stakeholders when enabled to pursue their self-interest in a legal vacuum that
prevents the stakeholders from making sure their fiduciaries are kept up to their duties. The list
of actions and omissions by the Interested Directors detrimental to the Company is long and
have been discussed in detail in my previous communications to the CCAA Court, the Company,
the Monitor, and the Delaware District and Bankruptcy Courts. Therefore, | will limit the
discussion that follows to the most relevant points in relation to the unwarranted secrecy in the
Company’s CCAA proceedings and the resulting harm to the interests of the Company in general
and the shareholders in particular.

THE FACTS

The CCAA Filing
The Board of Directors filed for bankruptcy purportedly to protect the Company from being

taken over by the Noteholders and to pursue a $3.4 billion arbitration award against Venezuela
for the illegal cancellation of the Las Cristinas mining operating agreement (MOA). The CCAA
filing was predicated and approved on the grounds that:

a) The Company needed to stay all legal proceedings while pursuing the ICSID arbitration
award and reorganizing its operations to protect the company for the benefit of its
stakeholders,

 

ADELSO ADRIANZA | Page 2
Case 1:17-mE48151-L4G740.698manb 2338 Filkitet112/228f 0Papegeot 1. éfRegelD #: 7027

b)

f)

The Company’s conviction that an arbitration award for as low as SUS 500 million would
suffice to pay fully all the Company’s debt, the arbitration and operating costs involved,
and allowed it to return a significant amount to its shareholders. Importantly, the
distribution waterfall in the Credit Agreement between the DIP Lender and the Company
provided for the residual value of the Net Arbitration Award (NAP) — the net amount of
the arbitration award remaining after paying:
|. the taxes owed
\. the Directors’ and Administration charges,
lll. 100% of the financing debt (including the DIP loan, the unsecure notes and all
other verified claims) and the interest owed,

IV. the projected arbitration, restructuring and operating expenses,

V. the Management Incentive Plan (MIP),

VI. the DIP Lender’s entitlement to the NAP (35%).

The residual NAP (65%) accrued to the Company as a going concern, i.e., liquidation was
not explicitly planned for then, and was only disclosed in the recent appeal to the Ontario
Court of Appeals - ONCA. The Company is required to use fund from the residual NAP to
pay the cost of:

|. | the CCAA and the Chapter 15 proceedings, and

ll. | the pre- and post-filing legal fees incurred by the noteholders’ Trustee to protect
their rights in the Ontario courts. The Company defeated the Trustee’s legal
actions, yet it agreed to cover the Trustee’s costs.

The pursuit of the arbitration award was warranted by the strong legal case against
Venezuela and the Republic’s past willingness to settle and pay arbitration awards,

The $3.4 billion claim against Venezuela for a gold mine with close to 17 million ounces
of proven and probable gold reserves worth SUS 20 billion was not guaranteed, but
highly probable,

The high probability of a successful arbitration award worth as low as SUS 500 million
and the Company’s SUS 160 million total debt at the end of 2012 made it appropriate to
consider the interest of the shareholders in the initial order,

The ultimate objectives of the CCAA filing approval was to:

|. Enable the Company’s financial rehabilitation through the pursuit of the arbitration
claim,

Il. Protect and maximize the Company’s property,

Ill. Ensure the equitable distribution of the Company’s assets among its stakeholders.

In the Reasons re Initial Order, Dec. 27, 2011, Justice Newbould stated:

(20] The CCAA is intended to provide a structured environment for negotiation of
compromises between a debtor company and its creditors for the benefit of both.
Where a debtor company realistically plans to continue operating or to otherwise deal
with its assets but it requires the protection of the court in order to do so and it is
otherwise too early for the court to determine whether the debtor company will
succeed, relief should be granted under the CCAA. See Re Lehndorff General Partner

ADELSO ADRIANZA | Page 3
Case 1:17-measelb1-LPO7 40egmente33s FikthdW278ho0PagageafadfRagelD #: 7028

Ltd, (1993), 17 C.B.R. (3d) 24, per Farley J, the benefit to a debtor company could,
depending upon the circumstances, mean a benefit to its shareholders.

The DIP Financing
According to the case records, the DIP financing was meant to enable the pursuit of the

arbitration claim to advance the objectives of the CCAA filing. The auction implemented for the
DIP financing selection that favored Tenor Capital Management (the DIP Lender) was concluded
under the following terms:

a) Total financing commitment for SUS 36 million, which was purportedly estimated by the
Company’s arbitration counsel as the amount required to pursue and collect the claim
against Venezuela over a three-year period,

b) 10% p.a. PIK interest and an entitlement to 35% of the NAP,

c) The Board of Directors was reduced from eight to five members and recomposed with
two Tenor Management Capital nominee directors (Mr. R. Shah, and Mr. D. Kochav,
Tenor’s CEO and COO, respectively), two inside directors (Mr. R. Fung and Mr. M.
Oppenheimer, the CEO and Chairman of the BOD and a former President and CEO,
respectively), and an independent Director (Mr. H. Near until recently, following his
resignation, and Mr. S. Marchi currently after being appointed recently to replace Mr.
Near),

d) The DIP loan could not be paid off without the DIP Lender’s consent and was to be
deposited, together with the DIP Lender’s share of the NAP, in a bank account in the
Company’s name for the exclusive benefit of the DIP Lender. Interest earned on the
deposited funds accrue to the DIP Lender,

e) The payment of the DIP loan and the DIP Lender’ share of the NAP is to be made over
time per the DIP Lender’s indications for it to avoid breaching the Canadian Criminal
Interest Rate statute (Section 347 of the Canadian Criminal Code). Entering into
financing arrangement or receiving interest compensation exceeding 60% per annum is
deemed a criminal interest rate offence punishable by fine and imprisonment. When
calculating breaches of Section 347, Canadian courts rely on actuarial calculations that
by law must include all proceeds related to the loan, e.g. interest, any and all fees, fines
and penalties, special or contingent compensation (e.g. CVRs) and the like.

f) The Preliminary and the final DIP Credit Agreements foreclosed any possibility for the
Company to obtain financing from a source other than Tenor,

g) The Company spent the $US 36 million DIP loan in just over a year and obtained $40
million additional DIP financing from Tenor for an additional 53% share of the NAP, for
a total SUS 76 million loan and 88% share of the NAP. The latter is estimated at over SUS
1 billion, assuming the collection of the full award and the pre- and post-award interest
due (SUS 1.6 billion),

The arbitration award was issued in April 2016, over four years after the Company filed its ICSID
arbitration request.

The Self-interested Actions & Omissions
The Director’s self-interested acts and omissions are many, started before the CCAA filing and

ADELSO ADRIANZA | Page 4
Case 1:17-mCG-A$8.41-L#67 40. semenb 2338 Filetet112728@0Papadeots. dfagelD #: 7029

continue to this date; some are publicly known, while others remain undisclosed. The list
below is a partial list of those publicly known:

a) The terms of the DIP financing agreement were negotiated and agreed between Tenor
and members of the Company’s former and current BOD months before the CCAA filing.
The Company had been exploring long-term financing opportunities for over a year prior
to the CCAA filing to fund the pursuit of the arbitration award but chose to pursue
Tenor’s financing offer.

b) A Management Incentive Plan (MIP) proposed by the Interested Directors potentially
worth SUS 80 to 100 million was approved to benefit a selected number of the
Company’s officers and Directors. The MIP was originally tied to the shareholders’ share
of the NAP and set at 25% of the residual NAP to be distributed to the Company. The
dilution of the shareholders’ NAP share through the subsequent DIP Loan increases and
the resulting increase of the DIP Lender’s NAP share from 35% to 88% resulted in a NAP
Transfer agreement between the Interested Directors and the DIP Lender geared to
make the former whole,

c) The Company passed on the opportunity to execute a writ of attachment it obtained
from a New York court in June 2017 on $US 710 million worth of Nomura Bank notes
owned by Venezuela and held for sale by Nomura Securities in New York, which would
have enable it to a) pay off all the outstanding debt at the time, b) emerge from
Insolvency as a going concern and d) continue the arbitration award collection efforts.
However, the execution of the attachment was not in the best interest of the DIP Lender
and the Interested Directors, given that it would have triggered breaches of Canadian
laws by an earlier-than-anticipated execution of the NAP distribution scheme in the
Credit Agreement. The Nomura notes attachment was set aside to pursue the first
settlement agreement with Venezuela that was announced in mid-September 2017, and
which Venezuela did not honor by failing to make an initial SUS 25 million payment due
the same month.

d) The BOD and the Noteholders entered into a standstill agreement geared to avoid the
implementation of a Plan of Arrangement, which involved paying post-petition interest
on the unsecured notes at a rate over 20% p.a. versus the 10% contracted rate. Post-
petition interest is disallowed by the Canadian bankruptcy laws unless included in a
court-approved Plan of Arrangement and limited to the higher of the contracted rate or
7% p.a.,

e) The Company filed for CCAA protection purportedly to pursue the arbitration award and
collection to enable it to pay back its debt and the interest due on a dollar for dollar
basis, and to emerge from insolvency. However, the terms of the Credit Agreement with
Tenor inexorably lead to the liquidation of the Company following the collection and
distribution of the arbitration award. This realization seemingly compelled the Ontario
Court of Appeals (ONCA) to include the following statement in its shareholders
oppression case decision:

“{25] In closing, we note that DIP financing was originally conceived to fund
operations while a company under CCAA protection restructured. The disposition of
this motion should not be interpreted as an endorsement or a rejection of the
amendments approved by Newbould J.”

ADELSO ADRIANZA | Page 5
Case 1:17-mCd4¥e151-1L P07 40GSimetie233s Fikited W2M8C0Pagade di4ldfRagelD #: 7030

f) The BOD opposed the approval of and funding for adequate shareholder legal
representation in the CCAA proceedings in spite of the fact that four of its five
members had conflicting interests as a result of the their self-interested goals as the
CEO (R. Shah) and the COO (D. Kovach) of Tenor, and the NAP transfer agreement
between R. Fung and M. Oppenheimer and Tenor.

Here is important to note that a Shareholders Committee (the Committee) was formed in
March 2018 by several investors concerned by the lack of adequate representation in the
CCAA proceedings. The Committee represented over 30% of the outstanding shares through
an opt-in process and managed to get legal representation on a contingent basis seeking to
redress the harm suffered by the shareholders. The Committee’s legal counsel, Gowling WLG
LLP, pursued a shareholders’ oppression claim before the ONCA in June 2018 that was
unsuccessful since, in the Court’s opinion, it could not reversed the CCAA Court orders
deemed to have caused the harm to the shareholders because the legal action was “too little
too late”. Gowling’s legal representation agreement with the Committee ended after the
shareholder oppression decision and, according to a member of the Company’s legal counsel
team, they withdrew from the case in January 2019.

Other Important Facts
The once probable arbitration award is today a legal certainty. The U.S. Supreme Court’s

decision to deny certiorari and to review the rulings by the Delaware District Court and the Third
Circuit Court of Appeals made these final. In addition, the U.S. Justice Department
acknowledged the validity of the Company’s claim against Venezuela; while asking the Delaware
District Court to delay the execution of a writ of attachment on Venezuela’s CITGO shares to
avoid conflict with “U.S. interests”. While the Company’s right to the award is certain, the timing
of its collection in full is an open question and depends on the Delaware District Court’s decision
on the execution of the writ of attachment.

In 2018 — 2019 the Company received cash payments for close to SUS 100 million from
Venezuela and a portion of Huntington Ingalls’ attachment of a Venezuelan Defense Ministry
account at the Bank of New York Mellon. Prudently managed, these funds should be enough to
fund the company’s collection efforts for several years. in addition, the SUS 350 million in bonds
received from Venezuela and the over SUS one billion outstanding award balance to be collected
provide the balance sheet strength to secure regular financing if needed.

The Harm to the Shareholders Caused by Excessive and Unwarranted Confidentiality

The ongoing and unprecedented number of sealing orders in the Company’s CCAA case have
injured and continues to harm the shareholders’ interests. The CCAA proceedings have been
cloaked in secrecy from the outset, which has prevented the shareholders from protecting their
interests. Consequently, the shareholders’ interests have been made vulnerable to acts and
omission by the BOD that resulted in the shareholders’ legitimate expectation being oppressed
and their interests being disregarded.

When shareholders decide to invest their retirement funds, college education savings and the
like, they hold several expectations that underscore their decision. And if the reasonableness of
such expectations is in doubt, rational shareholders who depend on their savings for retirement
or their children’s education purposes will refrain from exposing their savings to undue risk. It is
for good reason that small individual investors hold dear several fundamental expectations:

1.- The right to:

ADELSO ADRIANZA | Page 6
Case 1:17-mCA811-1LAG7 40. Game e338 Fietbd1/27280Pagadects éfRagelD #: 7031

Having proportionate participation in earnings,

Sharing in the Stock’s appreciation,

Receiving ongoing honest and transparent communications from the company,
Getting and exercising their voting rights,

Being able to sell the stock when their legitimate expectations are not met.

eange

2. The reliance on the shareholders’ ability to appoint a board of directors fully committed and
dedicated to charting the company’s future and living up to their duty as fiduciaries to:

Protect and advance the company’s and its stakeholders’ best interest,

Act loyally and with care in discharging their responsibilities,

Abide by the company’s bylaws and governance policies,

Plan and chart the long-term viability of the business,

Keep the shareholders adequately informed about the affairs of and decisions

affecting the company and the shareholders’ interests,

f. Protect and use the company’s property to advance the long-term operations and
viability of the business,

g. Inform and obtain the shareholders’ approval for fundamental changes to the

company’s equity structure.

oop O°

The CCAA filing and the continued secrecy in the CCAA proceedings have allowed a self-
interested BOD to set aside their duties as fiduciaries towards both the company and its
shareholders despite two inescapable facts: 1) the Company has had all along the undisputable
right to receive compensation potentially worth billions of dollars for the illegal cancellation of
the Mining Operation Contract (MOA), and 2) the Company’s liabilities at the time of filing for
CCAA protection amounted to SUS 160 million.

The undisputable right to the arbitration compensation worth at least SUS 1.6 billion (the final
amount can only be determined once full payment is received and the post-award interest due
is calculated) was sealed and delivered by the U.S. Supreme Court’s certiorari denial and the U.S.
Department of Justice acknowledging the Company’s right to collect the award (although the
DOJ would rather delay the collection to protect current “U.S. Interests”). Hence, the validity of
the award and the right to the corresponding compensation are indisputable; and its full and
effective collection is only a question of the efforts and time required to execute it.

The Fiduciary’s Duties

“The basic function of the fiduciary concept is well-known: fiduciaries are obliged to
abnegate all self-interest, as well as those of third parties, and focus solely on the best
interests of their beneficiaries. This requires that fiduciaries not benefit themselves or
third parties, whether financially or otherwise, from their positions as fiduciaries, nor
confer a benefit upon third parties at the expense of their beneficiaries’ interests if
the latter are tangibly related to the fiduciary nature of the parties’ interaction. These
prohibitions are enforced by the fiduciary rules against conflicts of interest. The rule
against conflicts includes both conflicts of interest and conflicts of duty, such that any
combination of these two can give rise to the prohibition. The correlation to the strict
duties imposed on fiduciaries is that their beneficiaries are entitled to rely upon the
fiduciaries’ good faith in discharging their duties without the need for this performance to be
monitored.”

ADELSO ADRIANZA | Page 7
Source: Understanding Fiduciary Duties and Relationship Fiduciarity, Leonard |. Rotman, McGill Law
Journal, Volume 62:2 Jun. 2017 p. 984.
|

While well-known, the proper discharge of a fiduciary’s duties is not guaranteed. Holding a
fiduciary such as BOD members up to their duties requires ongoing scrutiny by its beneficiaries
and the entities entrusted with the protection of the public interest and the enforcement of the
applicable laws. Unrestricted ongoing secrecy runs counter to the accountability and
transparency required towards this end. Only under such conditions can a fiduciary carry out
detrimental actions and omissions against the interests of his beneficiaries, which in the instant
case are the Company, its estate and its shareholders. This is made self-evident by the BOD’s
known acts and omissions listed below:

1. Freezing out of and depriving the shareholders of their proportionate rights to share
the fruits of their USS 500 million investment in the company to finance the
development of the Venezuelan mining operation, while

a. Making misrepresentations about the DIP financing process not being allowed
to exceed more than half of equity participation by the selected DIP lender,

b. Not allowing the shareholders to participate in the DIP financing process to
enable them to maintain their proportionate rights despite the DIP Lender’s
commitment to do so.

2. Implementing a total and continued shareholder black-out that started right before the
CCAA filing. The Company:

a. Provided no notice to shareholders of the impending and the executed CCAA
filing. It purportedly published a notice ex-post in two journals and on its website
that neither | nor hundreds of individual investors ever saw or heard about,

b. Requested and obtained a court order to discontinue the annual shareholders’
meeting and reporting the Company’s state of affairs,

c. Issued no information to the shareholders regarding the BOD’s plans and the
Company’s financial status neither prior nor after the CCAA filing,

d. Allowed the delisting of the Company’s shares from all stock exchanges even
though listing could be transferred and maintained on the Pink Sheets and OTC
markets. This prevented the shareholders from exercising the last option they
have to extricate themselves from a BOD that disregards their interests,

e. Allowed and enabled the disproportionate dilution of the shareholder’s equity
holdings that reduced their SUS 500 million investment in the Company from
100% to less than a 10% minority interest for a SUS 76 million DIP loan and by
allowing the DIP Lender to convert its CVR to 88% of the common stock.

f. Granted the DIP Lender stock voting rights prior to exercising the CVR
conversion to common stock and diluted the shareholders’ pecuniary rights
without any consideration for Company property not covered by the Credit
Agreement (the mining data) and the tax benefits available only for the benefit
of the shareholders that incurred the loss (the tax loss carry-forward), which by
Canadian tax law expire upon a change of control,

g. Approved the gifting of estate property worth hundreds of millions of dollars by
giving away the mining data to Venezuela (over USS 300 million), paying

ADELSO ADRIANZA | Page 8

 
Case 1:17-me4stlb1-Lh67 40 egmaende33s FikthaW228h0PagageofAdfhagelD #: 7033

excessive post-petition interest (SUS 50 million), giving up the pre- and post-
award interest on the arbitration award (USS 340 million), allowing the DIP
Lender to benefit from the available tax loss carry-forward deductions (SUS 120
million) and risking the disallowance of this tax benefit upon a change in control
at the expense of the legacy shareholder,

3. Failed to discharge its responsibility to adequately manage the financial and operating
risks involved with the gold mining investment in Venezuela:

a. The expropriation thread was made public by high-ranking Venezuelan
government officials years prior to its execution,

b. The BOD failed to prepare the company to deal with and provide for the
resources needed to protect its rights. BODs of companies in similar situations
(e.g. Gold Reserve and Rusoro Mining) planned and executed measures to
protect the companies’ interest and those of their stakeholders. Thus, these
companies:

i. Were adequately financed to pursue the arbitration award and
collection,

ii. Maintained their stock listing on the U.S. and Canadian stock markets,

iii. Continue to provide timely reports on the status of the company’s efforts
to collect the arbitration award.

c. The BOD failed to take action to protect the Company’s property and rights after
Venezuela rejected the approval of the environmental permit required to
operate the mine, which effectively cancelled the MOA. The BOD waited two
years to file for ICSID arbitration, three times longer than Rusoro and twice
longer than Gold Reserve, which filed the arbitration claims as soon as the
required six-month arbitration notice waiting period expired,

According to the CBCA, the directors’ duty of care requires a director to “exercise the
care, diligence and skill that a reasonably prudent individual would exercise in
comparable circumstances.” The failure to prepare the company to deal with the
impending expropriation is a clear breach of the duty of care.

4. Enabled the DIP Lender’s de facto control over the Company through the DIP loans and
the NAP sharing agreement with two non-independent Company Directors:

a. The interim and final DIP loan terms precluded any DIP financing from a source
other than Tenor and thereby gave Tenor de facto control over the company
from that point onwards through the no-cancellation clause, the CVR conversion
to common stock, the four interested directors on a five-directors BOD,

b. The NAP sharing agreement provides for over USS 80 million to R. Fung (CEO
and Chairman) and M. Oppenheimer to compensate them for the diminished
Management Incentive Plan (MIP) as a result of the dilution of the estate’s
residual NAP share from 65% to 12%. The MIP share was set at up to 25% of the
residual NAP share,

ADELSO ADRIANZA | Page 9

 
 

Case 1:17-m¢4s8.41-446740. esmenoe 338 Fileiteb11d72820Papageotd. dfeyelD #: 7034

c. The NAP sharing agreement made the two non-independent Company Directors
beholden to Tenor’s interests. This resulted in four of the five BOD members
becoming Interested Directors,

d. Contrary to well-established corporate governance practice, the Company’s by-
laws allow BOD members to pursue their own self-interest if they a) disclose
their self-interest and b) comply with the CBCA rules in that regard. However,
the CBCA Director abdicates his duty to enforce the mandate to regulate
Canadian business corporations and protect the integrity of the business
environment in the public interest once a company files for bankruptcy
protection. The Ontario Securities Commission (ONSC) does the same. The CBCA
and the ONSC Directors do so by transferring their responsibilities to the
CCAA/BIA courts, whose function and mandate is not necessarily to protect the
shareholders’ interests. This is one of the reasons why the U.S. Bankruptcy Code
requires the appointment of a Trustee to protect the estate’s interests.

5. The Supreme Court of Canada noted in Peoples Department Stores v. Wise that the
statutory fiduciary duty under the CBCA (and similar provincial statutes) requires that
directors:

|. Act honestly and in good faith vis-a-vis the corporation,

ll. | Respect the trust and confidence that have been reposed in them to manage
the assets of the corporation in pursuit of the realization of the objects of
the corporation,

ll. Avoid conflicts of interest with the corporation,
\V. Not abuse their position for personal benefit,

V. Maintain the confidentiality of information they acquire by virtue of their
position, and

Vi. Serve the corporation selflessly, honestly and loyally.

Section 122(1) of the CBCA provides that:
| Every director and officer of a corporation in exercising their powers and
discharging their duties shall act honestly and in good faith with a view to the
best interests of the corporation.

a) At aminimum, in advancing the “best interests of the corporation” the directors’
fiduciary duty requires that they:

|. Advance the long-term interests of the corporation, i.e. protect its going-
concern status,

ll. Ensure that the corporation meets its statutory obligations, e.g. the CBCA
and the ONSC regulations,

Ill. Protect and manage prudently the company’s property,

IV. Provide for adequate corporate governance and business oversight,

ADELSO ADRIANZA | Page 10

 
Case 1:17-m@@géeStLR87 DpSsnepo?e3s1 Filed dd Ma/292h ageage 06154 PagelD #: 7035

b) By advancing the DIP Lender’s interests to the exclusion of the other stakeholders,
the Interested Directors abdicated their duty of care and loyalty owed to the
Company and, by extension, unfairly disregarded the interests of the shareholders
and oppressed their legitimate and reasonable expectations as investors in the
company,

c) Other salient acts and omissions by the BOD in disregard of their fiduciary duties,
which started with the bankruptcy filing and continued to date, are several and well-
documented:

|. Replacing the shareholders’ approved Rights plan with a BOD approved
Rights plan tailor-made to facilitate the DIP Lender’s takeover of the
company,

(|. Failing to abide to the company’s bylaws and Corporate Governance

guidelines and thus exposing it to breaches of law and financial losses by:

i. Hiring Venezuelan advisors to represent the company in settlement

agreement negotiations with high ranking officials on the OFAC’s

Specially Designated Nationals and Blocked Persons List (SON) for
corruption and human rights violations,

ii. Indebting the company for and paying USS 30 million to the Advisors
that negotiated the two failed settlement agreements that yielded
USS 75 million in effective payments. This even though the Company:

1. had filed for bankruptcy protection,

2. was neither authorized by the CCAA Court to spend limited
resources on, nor had it secured the funds needed to cover the
cost of pursuing a settlement with Venezuela long before the
ICSID arbitration panel rendered its decision,

3. made the payment as soon as the USS 75 million cash payment
from Venezuela was received, without any detailed
documentation of the services provided and any certainty as to
when the it would receive additional payments, and was
incommensurate with the results obtained,

4. raised the spectrum of Foreign Corrupt Practices Act (FCPA)
violations in a country notorious for pay-for-play government
corruption, which has earned it a distinctive 16/100 score on a
declining scale (with 87/100 [Denmark] being the least and 9/100
[Somalia] the most corrupt country) that measures the perceived
levels of public sector corruption in 180 countries / territories
around the world in Transparency International’s 2019 survey.

Sir John Dalberg-Acton once said that "Power tends to corrupt, and absolute power corrupts
absolutely." His conclusion is well-founded by world history and validated by the many laws
and regulations put in place to curtail its often-nefarious effects. Unchecked power to pursue
one’s self-interests is a great incentive to advance them and to expose other parties to
unwarranted vulnerability. Trust, but verify - a Russian proverb that became internationally
known when used by President Reagan regarding the nuclear arms treaty with Russia,

ADELSO ADRIANZA | Page 11
Case 1:17-mG@@é51tlRG7 DoSSneD02381 BF il Ful dd Ma//28)2P ageage ab144 PagelD #: 7036

encapsulates the reason why checks and balances are needed when conflicting interests are in
play. Unwarranted ongoing secrecy in a court of law is in fact the antithesis of the open court
principle. As noted by the Supreme Court of Canada in Vancouver Sun (Re), this principle
enhances the public's confidence in the justice system:

“Public access to the courts guarantees the integrity of judicial processes by
demonstrating “that justice is administered in a non-arbitrary manner, according to the
rule of law". Openness is necessary to maintain the independence and impartiality of
courts. It is integral to public confidence in the justice system and the public's
understanding of the administration of justice. Moreover, openness is a principal
component of the legitimacy of the judicial process and why the parties and the public
at large abide by the decisions of courts.”

The higher the secrecy in court proceedings, the bigger the potential for harm to the more
vulnerable parties involved. The parties with a sizable stake in a legal proceeding and the
wherewithal that allowed them to acquire that stake in the first place can and will protect
their interests in court to the extent necessary. Individual shareholders that invest their
retirement and the children’s college funds cannot afford to do the same; and rely on the
CBCA, the ONSC and other regulators appointed for that purpose. In the Company’s CCAA
proceeding, the harm befell the individual equity investors, who could not afford to have
adequate legal representation in a proceeding currently in its eighth year, given the high
entry barriers erected by the Interested Directors from the outset. The reason for this can
be linked back to the successful efforts by the Interested Directors to foreclose all
communications with the shareholders to keep them in the dark to advance their own
interests, while running the statute of limitations clock out to scape responsibility.

     

rely,

*TZ1Q i
elso Adrianza

cc: The Honorable Justice J. Hainey, Ontario Superior Court of Justice
The Honorable Judge L. Selber Silverstein, Delaware U.S. District Bankruptcy Court
The Honorable Judge L Stark, Delaware U.S. District Court
Mr. David Byers - via e-mail (dbyers@stikeman.com)
Mr. Robert Chadwick — via e-mail (rchadwick@goodmans.ca)
Mr. Alexander Cobb — via e-mail (acobb@osler.com)
Mr. Brian Oenega — via e-mail (brian.m.denega@ca.ey.com)
Mr. Robert Fung — via e-mail (rfung@crystallex.com)
Mr. Sergio Marchi — via e-mail (mail@crystallex.com)
Mr. Timothy Pinos — via e-mail (tpinos@casselsbrock.com)
Mr. Clifton Prophet - via e-mail (Clifton.Prophet@Gowlings.com)
Mr. Jay A. Swartz - via e-mail (JSwartz@DWPV.com)

ADELSO ADRIANZA | Page 12
Case 1:17-mceegesit_PH7 Dogsneitoe331 sFileuidd M7282 P ageage of11g BagelD #: 7037

ADELSO ADRIANZA

 

113 Washington Street — Newton, MA 02458 - U.S.A.
M: (859) 803-2279 | .

 

To:

cc:

cc:

VIA CERTIFIED MAIL
The Honorable George R. Strathy, Chief Justice of Ontario

Honorable Justice J. Hainey, Ontario Superior Court of Justice
The Honorable Judge L. Selber Silverstein, Delaware U.S. District Bankruptcy Court

The Honorable Judge L. Stark, Delaware U.S. District Court

VIA E-MAIL
Mr. David Byers - via e-mail (dbyers@stikeman.com)
Mr. Robert Chadwick — via e-mail (rchadwick@goodmans.ca)
Mr. Alexander Cobb — via e-mail (acobb@osler.com)
Mr. Brian Denega — via e-mail (brian.m.denega@ca.ey.com)
Mr. Robert Fung — via e-mail (rfung@crystallex.com)
Mr. Sergio Marchi — via e-mail (mail@crystallex.com)
Mr. Timothy Pinos — via e-mail (tpinos@casselsbrock.com)
Mr. Clifton Prophet - via e-mail (Clifton.Prophet@Gowlings.com)
Mr. Jay A. Swartz - via e-mail (JSwartz@DWPV.com)

ADELSO ADRIANZA | Page 1
     
 
     

  
     
    
    
   

ee ae? PagelD = ti = awe
[ Se

Adelso Adrianza

113 Washington Street
Newton, MA 02458
U.S.A.

7 7039 2970 OOOL 7237 b36b 7

 

 

      

  

The Honorable
Chief Judge Leonard Stark

U.S. District Court - Delaware
J, Caleb Boggs Federal Building
844 N. King Street

Unit 26, Room 6124
Wilmington, DE 19801-3555
Case 11-14074-LSS Doc 318 Filed 12/28/20 Page 23 of 23

ADELSO ADRIANZA

113 Washington Street — Newton, MA 02458 — U.S.A.
M: (859) 803-2279 | aaadrianza@gmail.com

 

 

VIA USPS MAIL

To: The Honorable Judge L. Selber Silverstein, U.S. District Bankruptcy Court - District of
Delaware.

cc: The Honorable Justice J. Hainey, Ontario Superior Court of Justice.
Mr. Matthew B. Lunn, Young Conaway Stargatt & Taylor, LLP
Ms. Karen S. Park, Shulte Roth & Zabel LLP

VIA E-MAIL

cc: Mr. David Byers - via email (dbyers@stikeman.com)
Mr. Robert Chadwick — via email (rchadwick@goodmans.ca)
Mr. Alexander Cobb — via email (acobb@osler.com) |
Mr. Brian Denega — via email (brian.m.denega@ca.ey.com)
Mr. Robert Fung — via email (rfung@crystallex.com)
Mr. Sergio Marchi - via email (smarchi@crystallex.com)
Mr. Matthew Lunn Marchi - via email mlunn@ycst.com
Mr. Timothy Pinos — via email (tpinos@casselsbrock.com)
Mr. Clifton Prophet - via email (Clifton.Prophet@Gowlings.com)
Mr. Jay A. Swartz - via email (JSwartz@DWPV.com)

Adelso AdrianzaO| Page

 
